WILLIAMS, Senior Circuit Judge,
concurring:
One feature that makes this case quite easy is that, although the district court did not affirmatively determine that Wilson’s possession of the firearms was in connection with a felony (possession of the marijuana with intent to distribute), Wilson’s own position on the matter compelled that conclusion. His sole “defense” against the enhancement was that while he possessed marijuana intended for sale, his sons were to be the actual distributors. Thus Wilson’s argument on the issue left the court free to find that Wilson’s weapons offense was in connection with a felony, justifying application of a four-level enhancement. *370With the enhancement, the sentence fell at the low end of the Guidelines range.